TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-19-00425-CV


                             NextEra Energy, Inc., Appellant

                                             v.

                       Public Utility Commission of Texas, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-18-000143, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              The mandate in this cause issued by the Court on November 18, 2020, is hereby

withdrawn.

              It is ordered on December 11, 2020.



Before Justices Goodwin, Baker, and Kelly